UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-05215) Exact name of registrant as specified in charter:	Putnam Tax Exempt Money Market Fund Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	September 30, 2014 Date of reporting period:	October 1, 2013 — March 31, 2014 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam Tax Exempt Money Market Fund Semiannual report 3 | 31 | 14 Message from the Trustees 1 About the fund 2 Performance snapshot 4 Interview with your fund’s portfolio managers 5 Your fund’s performance 10 Your fund’s expenses 11 Terms and definitions 13 Other information for shareholders 14 Trustee approval of management contract 15 Financial statements 22 Shareholder meeting results 36 Consider these risks before investing: Capital gains, if any, are taxed at the federal and, in most cases, state levels. For some investors, investment income may be subject to the federal alternative minimum tax. Money market funds are not insured or guaranteed by the Federal Deposit Insurance Corporation (FDIC) or any other governmental agency. Although the fund seeks to preserve a $1.00 per share value, issuer credit quality and interest-rate risks exist, and it is possible to lose money by investing in this fund. Inflation’s effects may erode your investment’s value over time. Money market values typically rise and fall in response to changes in interest rates. Although the fund only buys high-quality investments, investments backed by a letter of credit carry the risk of the provider failing to fulfill its obligations to the issuer. The amount of information about issuers of tax exempt debt may not be as extensive as that which is available about companies whose securities are publicly traded. Interest the fund receives might be taxable. You can lose money by investing in the fund. Message from the Trustees Dear Fellow Shareholder: While U.S. stocks and bonds have generally delivered modest returns so far in 2014, volatility has become more pronounced, driven in the early months of the year by unusually cold weather conditions, shifting expectations for U.S. Federal Reserve action, and rising geopolitical fears. Still, evidence exists that global economic growth is slowly strengthening, and we believe the United States, Europe, and Japan are poised to contribute to an extended recovery. In our view, portfolio diversification becomes extraordinarily important in this kind of environment. Putnams active research and investment strategies can serve investors who are pursuing income and capital appreciation goals. We are pleased to report that Putnam continues to garner recognition in the mutual fund industry. For 2013, Barrons ranked Putnam second among 64 mutual fund families based on total returns across asset classes. Over the longer term of five years ended in December 2013, Putnam also ranked second out of 55 fund families. We believe Putnams sound investment strategies can provide benefits to your portfolio. An experienced advisor can help you assess your individual needs, time horizon, and risk tolerance and can help guide you toward your investment goals. About the fund Seeking to offer accessibility and tax-advantaged income at low risk For most people, keeping part of their savings in a low-risk, easily accessible place is an essential part of an investment plan. And if earnings from that vehicle are tax-favored, all the better. That is why Putnam Tax Exempt Money Market Fund can play a valuable role in many investors’ portfolios. The fund seeks as high a rate of current income exempt from federal income tax as Putnam Management believes is consistent with preservation of capital and maintenance of liquidity. In short, the fund aims to provide tax-favored income at short-term rates. The fund invests in securities issued by borrowers with excellent credit ratings. Furthermore, because the fund holds instruments that pay interest that is exempt from federal income tax (but may be subject to the federal alternative minimum tax, or AMT), investors in the fund are able to keep more income aftertaxes. The fund’s portfolio managers are backed by the resources of Putnam’s fixed-income organization, one of the largest in the investment industry. Putnam’s municipal security analysts are grouped into sector teams and conduct ongoing, rigorous research. The fund may be appropriate for investors who want to earmark money for near-term expenses or future investment opportunities, or to stow away cash for a “rainy day” while earning tax-favored income. Understanding tax-equivalent yield To understand the value of tax-free income, it is helpful to compare the yield of a municipal bond or note with the “tax-equivalent yield” — the before-tax yield that must be offered by a taxable bond in order to equal the yield of a municipal security after taxes. How to calculate tax-equivalent yield: The tax-equivalent yield equals the municipal bond’s or note’s yield divided by “one minus the tax rate.” For example, if a municipal note’s yield is 1%, then its tax-equivalent yield is 1.8%, assuming the maximum 43.4% federal tax rate for 2014. Results for investors subject to lower tax rates would not be as advantageous. Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and investment return will fluctuate, and you may have a gain or loss when you sell your shares. Performance of class A shares assumes reinvestment of distributions and does not account for taxes. For a portion of the periods, this fund had expense limitations, without which returns would have been lower. Class A shares do not bear an initial sales charge. See pages 5 and 10–11 for additional performance information. To obtain the most recent month-end performance, visit putnam.com. The 7-day rate is one of the most important gauges for measuring money market mutual fund performance. Yield reflects current performance more closely than total return. Taxable equivalent assumes the maximum 43.40% federal income tax rate for 2014. Results for investors subject to lower tax rates would not be as advantageous. Investment income from federally exempt funds may be subject to state and localtaxes. * Returns for the six-month period are not annualized, but cumulative. 4 Tax Exempt Money Market Fund Interview with your fund’s portfolio managers How would you characterize the market environment for the six months ended March31, 2014? Joanne: It was a transitional period with the Federal Reserve beginning the process of unwinding its extraordinary accommodative monetary policy. The Fed’s multi-year strategy of promoting economic growth and employment since the financial crisis began in the fall of 2008 has been anchored by the central bank’s conventional interest-rate policy on the one hand, which has held short-term rates near zero since December2008, and its unconventional policies, including quantitative easing [QE], on the other. Knowing that the eventual process of unwinding the historic QE program would have both intended and unforeseen consequences for the financial markets, the Fed has been proactive in providing forward guidance to help smooth its exit from this extraordinary policy initiative. When the reporting period began in October2013, rates had declined somewhat in response to the Fed’s announcement in September that it was keeping short-term interest rates unchanged and its stimulative bond-buying program intact for the near term. The markets saw more relief, as lawmakers agreed to extend the U.S. borrowing authority, avoiding a possible debt default. In the wake of continued employment gains, however, the Fed announced in December that it would gradually slow its This comparison shows your fund’s performance in the context of broad market indexes for the six months ended 3/31/14. See pages 4 and 10–11 for additional fund performance information. Index descriptions can be found on page 13. Tax Exempt Money Market Fund 5 bond-buying campaign, starting with the first reduction in January2014. While there was no sharp sell-off initially, interest rates did gradually move higher in the closing weeks of December. Investors assumed a more risk-averse posture in January, and asset flows shifted toward the relative safety of U.S. Treasuries — pushing their yields lower and prices higher. Mixed U.S. economic data and developing stress in emerging markets contributed to a flight to quality, which pushed the yield on the bellwether 10-year Treasury note to 2.67% — its lowest level since mid-November 2013. Newly appointed Fed Chair Janet Yellen acknowledged that more work was needed to strengthen the labor market and that she expected to continue her predecessor’s approach to monetary policy, including low interest rates. This reassurance eased bond investors’ concerns that the Fed would raise interest rates sooner than expected. In February, with the U.S. debt ceiling debate settled for the time being, the environment for the equity and credit markets improved. In March, however, the markets shifted direction again in response to Yellen’s remarks that the Fed would likely end its bond-buying program in the fall of 2014 and could begin raising interest rates “around six months” later. Investors interpreted this more hawkish commentary to mean that the Fed would begin raising short-term interest rates sooner than previously thought. The Fed clarified its guidance, saying that Yellen’s comments didn’t reflect a shift in its intentions and that it would wait a “considerable time” after ending QE before pushing rates higher. By the close of the period on March31, the financial markets were back on track with the Fed’s renewed pledge as well as an easing of tensions between Russia and the West over Ukraine at that time. The markets also dismissed the quarter’s weak economic data Allocations are shown as a percentage of the fund’s net assets as of 3/31/14. Cash and net other assets, if any, represent the market value weights of cash and other unclassified assets in the portfolio. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of any interest accruals, the exclusion of as-of trades, if any, and the use of different classifications of securities for presentation purposes. Holdings and allocations may vary over time. 6 Tax Exempt Money Market Fund and lackluster earnings as a result of severe winter weather, which affected some of the country’s most densely populated regions. How did Putnam Tax Exempt Money Market Fund perform during the reporting period? Jonathan: The six months ended March31, 2014, proved to be a volatile time for rate-sensitive investments, but tax-free money market securities were spared much of the fluctuation given their shorter-term investment horizon. As such, performance of these investments was strongly influenced by the Fed’s decision to hold its benchmark federal funds rate in the 0% to 0.25% range. Accordingly, the fund performed in line with this rate environment. What were the biggest concerns weighing on the tax - free municipal markets during the reporting period? Joanne: Aside from questions about the direction of Fed monetary policy, isolated credit situations — most notably Detroit’s bankruptcy and Puerto Rico’s credit challenges — distracted tax-sensitive investors from the improving underlying fundamentals of the municipal bond market as a whole. However, the overall credit outlook of the municipal bond market appears solid, in our opinion, especially since we still expect the U.S. growth trajectory to continue to improve. Ongoing progress in employment, economic growth, and consumer confidence has contributed to rising tax collections and a stabilization of state and local economies. With regard to tax policy, we think comprehensive tax reform is unlikely at least until after the 2014 mid-term elections. Over the longer term, we believe federal deficits and This chart shows how the fund’s top weightings have changed over the past six months. Allocations are shown as a percentage of the fund’s net assets. Cash and net other assets, if any, represent the market value weights of cash and other unclassified assets in the portfolio. Current period summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of any interest accruals, the exclusion of as-of trades, if any, and the use of different classifications of securities for presentation purposes. Holdings and allocations may vary over time. Tax Exempt Money Market Fund 7 pressures around entitlement programs will likely contribute to the ongoing debate for broader tax reform, which could affect the value of municipal bonds. What can you tell us about your investment approach in this environment? Jonathan: During the period, we maintained our focus on conservative and liquid investments by emphasizing VRDNs [variable-rate demand notes], which are very responsive to changes in short-term interest rates. VRDNs, which are brought to market with a long-term maturity and a daily or weekly put feature that allows the security to be money-market-eligible, provide attractive yields and diversification. Many of these securities have credit and liquidity enhancements from what we believe are strong commercial banks and solid municipal issuers in the health and education sectors. Commercial banks act as third-party credit support, which translates into a reduced credit risk to the fund, since another entity is providing credit and liquidity protection for interest and principal payments. Which fund holdings exemplified your strategy during the period? Joanne: Several large, creditworthy banks, such as JPMorgan Chase & Co. and The Bank of New York Mellon Corp., continue to be among the largest suppliers of credit and liquidity support in the fund. The fund also held investments in VRDNs issued by the Mayo Clinic, a nonprofit global leader in medical care and research. We also found what we believe are attractive opportunities in short-term debt issued by the Federal National Mortgage Association and the Federal Home Loan Mortgage Corporation. These VRDNs are guaranteed for certain types of municipal projects, which grant their tax-free status, and are backed by the U.S. Treasury much the same way banks provide a guaranty on liquidity and principal. Thus, we deemed these VRDNs to be minimal credit risk investments under SEC Rule 2a-7 for money market funds. The fund’s investments in the fixed-rate municipal commercial paper sector added limited duration [a measure of the fund’s sensitivity to changes in interest rates] and further diversification to the portfolio. We purchased tax-free commercial paper issued by Johns Hopkins University, which offers teaching and research facilities in the Baltimore, Maryland area. The university has a globally renowned hospital and health system that allows it to compete for research and grant contracts. What are your thoughts about the future course of interest rates? Jonathan: The first quarter of 2014 ushered in a different global economic environment from the past five years, as interest rates in developed markets began to normalize, QE programs were being wound down, and the Fed had a new Chair, Janet Yellen. While the Fed has begun scaling back its bond-buying program, overall monetary policy remains accommodative. Moreover, the smooth transition from Ben Bernanke to Janet Yellen reflects the market’s expectation that current monetary policy will continue — as we have seen with the continued pace of drawing down QE by $10 billion a month. However, the Fed dropped the unemployment rate as its target for measuring the strength of the economy and emphasized that it would rely on other factors in deciding when to boost interest rates. Most Fed watchers believe that the central bank is unlikely to begin raising rates until mid to late 2015. As investors continue to mull over how quickly reductions in the stimulus campaign will be followed by the Fed increasing short-term interest rates, we expect rate volatility to continue given myriad macroeconomic factors that are beyond the central bank’s control. Thus, while we expect some upward 8 Tax Exempt Money Market Fund pressure on rates in the coming months, we ultimately think it will have limited impact on shorter-term fixed-income rates until we are closer to when the Fed actively begins raising its benchmark rate. In this environment, we believe the fund can play a valuable role in a diversified portfolio by offering tax-free income while helping to soften the volatility of returns as investors absorb Fed policy adjustments. Thank you, Joanne and Jonathan, for bringing us up to date. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. Portfolio Manager Joanne M. Driscoll has an M.B.A. from the D’Amore-McKim School of Business at Northeastern University and a B.S. from Westfield State College. Joanne joined Putnam in 1995 and has been in the investment industry since 1992. Portfolio Manager Jonathan M. Topper has a B.A. from Northeastern University. He has been in the investment industry since he joined Putnam in 1990. IN THE NEWS A worldwide economic recovery is under way — with the United States at the helm —but it may not be smooth sailing. The International Monetary Fund (IMF) raised its global growth forecast for 2014 to 3.6% from 3.0% in 2013. Even with most acute threats diminished, the IMF’s “World Economic Outlook” characterized the global recovery as somewhat fragile. Among the key downside risks cited by the IMF is the danger of low inflation. Other challenges include high unemployment, elevated sovereign debt levels, geopolitical risks, financial sector reforms, and emerging-market concerns. The United States, according to the IMF, is pulling other economies along, thanks to an accommodative central bank, a recovering real estate sector, and expanding household wealth. The IMF predicted that growth in the eurozone this year would hit 1.2%, as a reduction in the pace of fiscal tightening adds to GDP. Japan should see growth from private investment and exports, but the economy may decelerate due to tightening fiscal policy, including a recent consumption tax rate hike. Meanwhile, emerging-market economies continue to struggle, but should improve as advanced economies purchase more imports. Lastly, China’s growth should continue at a rate of about 7.5% in 2014–2015 as its leaders seek to place the country on a steadier growth path and to slow credit growth without causing the economy to stall. Tax Exempt Money Market Fund 9 Your fund’s performance This section shows your fund’s performance, price, and distribution information for periods ended March 31, 2014, the end of the first half of its current fiscal year. In accordance with regulatory requirements for mutual funds, we also include expense information taken from the fund’s current prospectus. Performance should always be considered in light of a fund’s investment strategy. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. For the most recent month-end performance, please visit the Individual Investors section at putnam.com or call Putnam at 1-800-225-1581. See the Terms and Definitions section in this report for definitions of the share classes offered by your fund. Fund performance and comparative Lipper returns Total return for periods ended 3/31/14 Putnam Tax Exempt Lipper Tax-Exempt Money Market Money Market Fund Funds category average* Annual average (life of fund, since 10/26/87) 2.29% 2.34% 10 years 10.71 10.77 Annual average 1.02 1.03 5 years 0.11 0.17 Annual average 0.02 0.03 3 years 0.03 0.05 Annual average 0.01 0.02 1 year 0.01 0.02 6 months 0.00 0.01 Current rate (end of period) Current 7-day rate (with expense limitation) 1 0.01 N/A Taxable equivalent 2 0.02 N/A Current 7 day rate (without expense limitation) –0.54 N/A Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Performance assumes reinvestment of distributions and does not account for taxes. There is no initial sales charge. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. * Over the 6-month, 1-year, 3-year, 5-year, 10-year, and life-of-fund periods ended , there were 87, 87, 85, 80, 58, and 20 funds, respectively, in this Lipper category. 1 The 7-day rate is the most common gauge for measuring money market mutual fund performance. The rate reflects current performance more closely than total return. 2 Assumes the 43.40% 2014 maximum federal income tax rate. Results for investors subject to lower tax rates would not be as advantageous. 10 Tax Exempt Money Market Fund Fund price and distribution information For the six-month period ended 3/31/14 Distributions Class A Number 6 Income* $0.000050 Capital gains† — Total The classification of distributions, if any, is an estimate. Final distribution information will appear on your year-end tax forms. * Investment income may be subject to state and local taxes. For some investors, investment income may also be subject to the federal alternative minimum tax. † Capital gains, if any, are taxable for federal and, in most cases, state purposes. Your fund’s expenses As a mutual fund investor, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. In the most recent six-month period, your fund’s expenses were limited; had expenses not been limited, they would have been higher. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial representative. Expense ratios Class A Net expenses for the fiscal year ended 9/30/13* 0.54% Total annual operating expenses for the fiscal year ended 9/30/13 0.61% Annualized expense ratio for the six-month period ended 3/31/14† 0.04% Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report. Expenses are shown as a percentage of average net assets. * Reflects Putnam Management’s contractual obligation to limit expenses through 1/30/15. † Reflects a voluntary waiver of certain fund expenses. Tax Exempt Money Market Fund 11 Expenses per $1,000 The following table shows the expenses you would have paid on a $1,000 investment in the fund from October 1, 2013, to March 31, 2014. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Class A Expenses paid per $1,000*† $0.20 Ending value (after expenses) $1,000.00 * Expenses are calculated using the fund’s annualized expense ratio, which represents the ongoing expenses as a percentage of average net assets for the six months ended 3/31/14. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. Estimate the expenses you paid To estimate the ongoing expenses you paid for the six months ended March 31, 2014, use the following calculation method. To find the value of your investment on October 1, 2013, call Putnam at 1-800-225-1581. Compare expenses using the SEC’s method The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the following table shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return . You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Class A Expenses paid per $1,000*† $0.20 Ending value (after expenses) $1,024.73 * Expenses are calculated using the fund’s annualized expense ratio, which represents the ongoing expenses as a percentage of average net assets for the six months ended 3/31/14. † Expenses are calculated by multiplying the expense ratio by the average account value for the six-month period; then multiplying the result by the number of days in the six-month period; and then dividing that result by the number of days in the year. 12 Tax Exempt Money Market Fund Terms and definitions Important terms Total return shows how the value of the fund’s shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Net asset value (NAV) is the price, or value, of one share of a mutual fund, without a sales charge. Net asset values fluctuate with market conditions, and are calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. Current rate is the annual rate of return earned from dividends or interest of an investment. Current rate is expressed as a percentage of the price of a security, fund share, or principal investment. Share classes Class A shares generally are fund shares purchased with an initial sales charge. In the case of your fund, which has no sales charge, the reference is to shares purchased or acquired through the exchange of class A shares from another Putnam fund. Exchange of your fund’s class A shares into another fund may involve a sales charge, however. Comparative indexes Barclays U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. BofA Merrill Lynch U.S. 3-Month Treasury Bill Index is an unmanaged index that seeks to measure the performance of U.S. Treasury bills available in the marketplace. Lipper Tax-Exempt Money Market Funds category average is an arithmetic average of the total return of all tax-exempt money market mutual funds tracked by Lipper. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. Lipper is a third-party industry-ranking entity that ranks mutual funds. Its rankings do not reflect sales charges. Lipper rankings are based on total return at net asset value relative to other funds that have similar current investment styles or objectives as determined by Lipper. Lipper may change a fund’s category assignment at its discretion. Lipper category averages reflect performance trends for funds within a category. Tax Exempt Money Market Fund 13 Other information for shareholders Important notice regarding delivery of shareholder documents In accordance with Securities and Exchange Commission (SEC) regulations, Putnam sends a single copy of annual and semiannual shareholder reports, prospectuses, and proxy statements to Putnam shareholders who share the same address, unless a shareholder requests otherwise. If you prefer to receive your own copy of these documents, please call Putnam at 1-800-225-1581, and Putnam will begin sending individual copies within30days. Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2013, are available in the Individual Investors section of putnam.com, and on the SEC’s website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Forms N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Forms N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of March 31, 2014, Putnam employees had approximately $461,000,000 and the Trustees had approximately $109,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees’ and employees’ immediate family members as well as investments through retirement and deferred compensation plans. 14 Tax Exempt Money Market Fund Trustee approval of management contract Putnam Investment Management (“Putnam Management”) serves as investment manager to your fund under a management contract. In addition, Putnam Management’s affiliate, Putnam Investments Limited (“PIL”), provides services to your fund under a sub-management contract between Putnam Management and PIL. Putnam Management is majority owned (directly and indirectly) by Power Corporation of Canada, a diversified international management and holding company with interests in companies in the financial services, communications and other business sectors. Until his death on October 8, 2013, The Honourable Paul G. Desmarais, both directly and through holding companies, controlled a majority of the voting shares of Power Corporation of Canada. Upon his death, Mr. Desmarais’ voting control of shares of Power Corporation of Canada was transferred to The Desmarais Family Residuary Trust (the “Transfer”). As a technical matter, the Transfer may have constituted an “assignment” within the meaning of the Investment Company Act of 1940, as amended (the “1940 Act”), causing your fund’s existing management and sub-management contracts to terminate automatically. On October 18, 2013, the Trustees, including all of the Trustees who are not “interested persons” (as this term is defined in the 1940 Act) of the Putnam funds (the “Independent Trustees”), approved interim management contracts between the Putnam funds and Putnam Management and the continuance of your fund’s sub-management contract to address this possibility and to avoid disruption of investment advisory and other services provided to the Putnam funds. At a subsequent meeting on November 22, 2013, the Trustees, including all of the Independent Trustees, approved new definitive management contracts between the Putnam funds and Putnam Management and determined to recommend their approval to the shareholders of the Putnam funds at a shareholder meeting called for February 27, 2014. The Trustees also approved new sub-management contracts, to be effective at the same time as the new definitive management contracts. The fund’s shareholders approved your fund’s new management contract at a special meeting on February 27, 2014. In considering whether to approve your fund’s interim management contract and the continuance of your fund’s sub-management contract in October, and in considering whether to approve your fund’s new definitive management contract and its new sub-management contract in November, the Trustees took into account that they had recently approved the continuation (through June 30, 2014) of the fund’s previous management and sub-management contracts at their meeting in June 2013. The Trustees considered that the terms of the interim management contract and new definitive management contract were identical to those of the previous management contract, except for the effective dates and initial terms and for certain non-substantive changes. They also considered that the terms of the sub-management contract were identical to those of the previous sub-management contract, except for the effective dates and initial terms. In light of the substantial similarity between the proposed contracts and the previous versions of these contracts approved by the Trustees at their June 2013 meeting, the Trustees relied to a considerable extent on their review of these contracts in connection with their June meeting. In addition, the Trustees considered a number other factors relating to the Transfer, including, but not limited to, the following: • Information about the operations of The Desmarais Family Residuary Trust, including that Paul Desmarais, Jr. and André Desmarais, Tax Exempt Money Market Fund 15 Mr. Desmarais’ sons, were expected to exercise, jointly, voting control over the Power Corporation of Canada shares controlled by The Desmarais Family Residuary Trust. • That Paul Desmarais, Jr. and André Desmarais had been playing active managerial roles at Power Corporation of Canada, with responsibility for the oversight of Power Corporation of Canada’s subsidiaries, including Putnam Investments, since Power Corporation of Canada had acquired Putnam Investments in 2007, including serving as Directors of Putnam Investments, and that the Transfer would not affect their responsibilities as officers of Power Corporation of Canada. • The intention expressed by representatives of Power Corporation of Canada and its subsidiaries, Power Financial Corporation and Great-West Lifeco, that there would be no change to the operations or management of Putnam Investments, to Putnam Management’s management of the funds or to investment, advisory and other services provided to the funds by Putnam Management and its affiliates as a result of the Transfer. • Putnam Management’s assurances that, following the Transfer, Putnam Management would continue to provide the same level of services to each fund and that the Transfer will not have an adverse impact on the ability of Putnam Management and its affiliates to continue to provide high quality investment advisory and other services to the funds. • Putnam Management’s assurances that there are no current plans to make any changes to the operations of the funds, existing management fees, expense limitations, distribution arrangements, or the quality of any services provided to the funds or their shareholders, as a result of the Transfer. • The benefits that the funds have received and may potentially receive as a result of Putnam Management being a member of the Power Corporation of Canada group of companies, which promotes the stability of the Putnam organization. • Putnam Investments’ commitment to bear a reasonable share of the expenses incurred by the Putnam Funds in connection with the Transfer. General conclusions in connection with the Trustees’ June 2013 approval of the fund’s management and sub-management contracts As noted above, in connection with their deliberations in October and November 2013, in addition to the factors described above, the Trustees considered their recent approval of your fund’s management and sub-management contracts in June 2013. The Board oversees the management of each fund and, as required by law, determines annually whether to approve the continuance of your fund’s management and sub-management contracts. The Board, with the assistance of its Contract Committee, requests and evaluates all information it deems reasonably necessary under the circumstances in connection with its annual contract review. The Contract Committee consists solely of Independent Trustees. At the outset of the review process, members of the Board’s independent staff and independent legal counsel met with representatives of Putnam Management to review the annual contract review materials furnished to the Contract Committee during the course of the previous year’s review and to discuss possible changes in these materials that might be necessary or desirable for the coming year. Following these discussions and in consultation with the Contract Committee, the Independent Trustees’ independent legal counsel requested that Putnam Management furnish specified information, together with any additional information that Putnam Management considered relevant, to the Contract Committee. Over the 16 Tax Exempt Money Market Fund course of several months ending in June 2013, the Contract Committee met on a number of occasions with representatives of Putnam Management, and separately in executive session, to consider the information that Putnam Management provided. Throughout this process, the Contract Committee was assisted by the members of the Board’s independent staff and by independent legal counsel for the Putnam funds and the Independent Trustees. In May 2013, the Contract Committee met in executive session to discuss and consider its preliminary recommendations with respect to the continuance of the contracts. At the Trustees’ June 20, 2013 meeting, the Contract Committee met in executive session with the other Independent Trustees to review a summary of the key financial data that the Contract Committee considered in the course of its review. The Contract Committee then presented its written report, which summarized the key factors that the Committee had considered and set forth its final recommendations. The Contract Committee then recommended, and the Independent Trustees approved, the continuance of your fund’s management and sub-management contracts, effective July 1, 2013, subject to certain changes in the sub-management contract noted below. (Because PIL is an affiliate of Putnam Management and Putnam Management remains fully responsible for all services provided by PIL, the Trustees have not evaluated PIL as a separate entity, and all subsequent references to Putnam Management below should be deemed to include reference to PIL as necessary or appropriate in the context.) The Independent Trustees’ June 2013 approval was based on the following conclusions: • That the fee schedule in effect for your fund represented reasonable compensation in light of the nature and quality of the services being provided to the fund, the fees paid by competitive funds, and the costs incurred by Putnam Management in providing services to the fund, and • That the fee schedule represented an appropriate sharing between fund shareholders and Putnam Management of such economies of scale as may exist in the management of the fund at current asset levels. These conclusions were based on a comprehensive consideration of all information provided to the Trustees and were not the result of any single factor. Some of the factors that figured particularly in the Trustees’ deliberations and how the Trustees considered these factors are described below, although individual Trustees may have evaluated the information presented differently, giving different weights to various factors. It is also important to recognize that the management arrangements for your fund and the other Putnam funds are the result of many years of review and discussion between the Independent Trustees and Putnam Management, that some aspects of the arrangements may receive greater scrutiny in some years than others, and that the Trustees’ conclusions may be based, in part, on their consideration of fee arrangements in previous years. For example, with some minor exceptions, the current fee arrangements in the management contracts for the Putnam funds were implemented at the beginning of 2010 following extensive review and discussion by the Trustees, as well as approval by shareholders. As noted above, the Trustees considered administrative revisions to your fund’s sub-management contract. Putnam Management recommended that the sub-management contract be revised to reduce the sub-management fee that Putnam Management pays to PIL from 40 basis points to 25 basis points with respect to the portion of the portfolios of certain funds, including your fund, that may be allocated to PIL from time to time. These revisions had no effect on the management fees paid by your fund to Putnam Management. The Tax Exempt Money Market Fund 17 Independent Trustees’ approval of this recommendation was based on their conclusion that these changes would have no practical effect on Putnam Management’s continued responsibility for the management of these funds or the costs borne by fund shareholders and would not result in any reduction in the nature and quality of services provided to the funds. Management fee schedules and total expenses The Trustees reviewed the management fee schedules in effect for all Putnam funds, including fee levels and breakpoints. The Trustees also reviewed the total expenses of each Putnam fund, recognizing that in most cases management fees represented the major, but not the sole, determinant of total costs to shareholders. In reviewing fees and expenses, the Trustees generally focus their attention on material changes in circumstances — for example, changes in assets under management, changes in a fund’s investment style, changes in Putnam Management’s operating costs or profitability, or changes in competitive practices in the mutual fund industry — that suggest that consideration of fee changes might be warranted. The Trustees concluded that the circumstances did not warrant changes to the management fee structure of your fund. Under its management contract, your fund has the benefit of breakpoints in its management fee schedule that provide shareholders with economies of scale in the form of reduced fee levels as assets under management in the Putnam family of funds increase. The Trustees concluded that the fee schedule in effect for your fund represented an appropriate sharing of economies of scale between fund shareholders and Putnam Management. As in the past, the Trustees also focused on the competitiveness of each fund’s total expense ratio. In order to ensure that expenses of the Putnam funds continue to meet competitive standards, the Trustees and Putnam Management have implemented certain expense limitations. These expense limitations were: (i) a contractual expense limitation applicable to all retail open-end funds of 32 basis points on investor servicing fees and expenses and (ii) a contractual expense limitation applicable to all open-end funds of 20 basis points on so-called “other expenses” (i.e., all expenses exclusive of management fees, investor servicing fees, distribution fees, investment-related expenses, interest, taxes, brokerage commissions, extraordinary expenses and acquired fund fees and expenses). These expense limitations serve in particular to maintain competitive expense levels for funds with large numbers of small shareholder accounts and funds with relatively small net assets. Most funds had sufficiently low expenses that these expense limitations did not apply. However, in the case of your fund, the second of the expense limitations applied during its fiscal year ending in 2012. In addition, Putnam Management voluntarily waived certain fees in order to enhance your fund’s annualized net yield during its fiscal year ending in 2012. The Trustees noted that this fee waiver was voluntary and may be modified or discontinued at any time without notice. Putnam Management’s support for these expense limitations was an important factor in the Trustees’ decision to approve the continuance of your fund’s management and sub-management contracts. The Trustees reviewed comparative fee and expense information for a custom group of competitive funds selected by Lipper Inc. This comparative information included your fund’s percentile ranking for effective management fees and total expenses (excluding any applicable 12b-1 fee), which provides a general indication of your fund’s relative standing. In the custom peer group, your fund ranked in the second quintile in effective management fees (determined for your fund and the other funds 18 Tax Exempt Money Market Fund in the custom peer group based on fund asset size and the applicable contractual management fee schedule) and in the first quintile in total expenses (excluding any applicable 12b-1 fees) as of December 31, 2012 (the first quintile representing the least expensive funds and the fifth quintile the most expensive funds). The fee and expense data reported by Lipper as of December 31, 2012 reflected the most recent fiscal year-end data available in Lipper’s database at that time. In connection with their review of the management fees and total expenses of the Putnam funds, the Trustees also reviewed the costs of the services provided and the profits realized by Putnam Management and its affiliates from their contractual relationships with the funds. This information included trends in revenues, expenses and profitability of Putnam Management and its affiliates relating to the investment management, investor servicing and distribution services provided to the funds. In this regard, the Trustees also reviewed an analysis of Putnam Management’s revenues, expenses and profitability, allocated on a fund-by-fund basis, with respect to the funds’ management, distribution, and investor servicing contracts. For each fund, the analysis presented information about revenues, expenses and profitability for each of the agreements separately and for the agreements taken together on a combined basis. The Trustees concluded that, at current asset levels, the fee schedules in place represented reasonable compensation for the services being provided and represented an appropriate sharing of such economies of scale as may exist in the management of the Putnam funds at that time. The information examined by the Trustees as part of their annual contract review for the Putnam funds has included for many years information regarding fees charged by Putnam Management and its affiliates to institutional clients such as defined benefit pension plans, college endowments, and the like. This information included comparisons of those fees with fees charged to the funds, as well as an assessment of the differences in the services provided to these different types of clients. The Trustees observed that the differences in fee rates between institutional clients and mutual funds are by no means uniform when examined by individual asset sectors, suggesting that differences in the pricing of investment management services to these types of clients may reflect historical competitive forces operating in separate markets. The Trustees considered the fact that in many cases fee rates across different asset classes are higher on average for mutual funds than for institutional clients, as well as the differences between the services that Putnam Management provides to the Putnam funds and those that it provides to its institutional clients. The Trustees did not rely on these comparisons to any significant extent in concluding that the management fees paid by your fund are reasonable. Investment performance The quality of the investment process provided by Putnam Management represented a major factor in the Trustees’ evaluation of the quality of services provided by Putnam Management under your fund’s management contract. The Trustees were assisted in their review of the Putnam funds’ investment process and performance by the work of the investment oversight committees of the Trustees, which meet on a regular basis with the funds’ portfolio teams and with the Chief Investment Officer and other senior members of Putnam Management’s Investment Division throughout the year. The Trustees concluded that Putnam Management generally provides a high-quality investment process — based on the experience and skills of the individuals assigned to the management of fund portfolios, the resources made available to them, and in general Putnam Management’s ability to attract and retain high-quality Tax Exempt Money Market Fund 19 personnel — but also recognized that this does not guarantee favorable investment results for every fund in every time period. The Trustees considered that 2012 was a year of strong competitive performance for many of the Putnam funds, with only a relatively small number of exceptions. They noted that this strong performance was exemplified by the fact that the Putnam funds were recognized by Barron’s as the best performing mutual fund complex for 2012 — the second time in four years that Putnam Management has achieved this distinction for the Putnam funds. They also noted, however, the disappointing investment performance of some funds for periods ended December 31, 2012 and considered information provided by Putnam Management regarding the factors contributing to the underperformance and actions being taken to improve the performance of these particular funds. The Trustees indicated their intention to continue to monitor performance trends to assess the effectiveness of these efforts and to evaluate whether additional actions to address areas of underperformance are warranted. For purposes of evaluating investment performance, the Trustees generally focus on competitive industry rankings for the one-year, three-year, and five-year periods. For a number of Putnam funds with relatively unique investment mandates, the Trustees evaluated performance based on comparisons of their total returns with the returns of selected investment benchmarks or targeted returns. In the case of your fund, the Trustees considered that its class A share cumulative total return performance at net asset value was in the following quartiles of its Lipper Inc. peer group (Lipper Tax-Exempt Money Market Funds) for the one-year, three-year and five-year periods ended December 31, 2012 (the first quartile representing the best-performing funds and the fourth quartile the worst-performing funds): One-year period 2nd Three-year period 1st Five-year period 3rd Over the one-year, three-year and five-year periods ended December 31, 2012, there were 88, 84 and 78 funds, respectively, in your fund’s Lipper peer group. (When considering performance information, shareholders should be mindful that past performance is not a guarantee of future results.) Brokerage and soft-dollar allocations; investor servicing The Trustees considered various potential benefits that Putnam Management may receive in connection with the services it provides under the management contract with your fund. These include benefits related to brokerage allocation and the use of soft dollars, whereby a portion of the commissions paid by a fund for brokerage may be used to acquire research services that are expected to be useful to Putnam Management in managing the assets of the fund and of other clients. Subject to policies established by the Trustees, soft dollars generated by these means are used primarily to acquire brokerage and research services that enhance Putnam Management’s investment capabilities and supplement Putnam Management’s internal research efforts. However, the Trustees noted that a portion of available soft dollars continues to be used to pay fund expenses. The Trustees indicated their continued intent to monitor regulatory and industry developments in this area with the assistance of their Brokerage Committee and also indicated their continued intent to monitor the allocation of the Putnam funds’ brokerage in order to ensure that the principle of seeking best price and execution remains paramount in the portfolio trading process. Putnam Management may also receive benefits from payments that the funds make to Putnam Management’s affiliates for investor 20 Tax Exempt Money Market Fund or distribution services. In conjunction with the annual review of your fund’s management and sub-management contracts, the Trustees reviewed your fund’s investor servicing agreement with Putnam Investor Services, Inc. (“PSERV”) and its distributor’s contracts and distribution plans with Putnam Retail Management Limited Partnership (“PRM”), both of which are affiliates of Putnam Management. The Trustees concluded that the fees payable by the funds to PSERV and PRM, as applicable, for such services are reasonable in relation to the nature and quality of such services, the fees paid by competitive funds, and the costs incurred by PSERV and PRM, as applicable, in providing such services. Tax Exempt Money Market Fund 21 Financial statements A guide to financial statements These sections of the report, as well as the accompanying Notes, constitute the fund’s financial statements. The fund’s portfolio lists all the fund’s investments and their values as of the last day of the reporting period. Holdings are organized by asset type and industry sector, country, or state to show areas of concentration and diversification. Statement of assets and liabilities shows how the fund’s net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share, which is calculated separately for each class of shares. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the fund’s net investment gain or loss. This is done by first adding up all the fund’s earnings — from dividends and interest income — and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings — as well as any unrealized gains or losses over the period — is added to or subtracted from the net investment result to determine the fund’s net gain or loss for the fiscal period. Statement of changes in net assets shows how the fund’s net assets were affected by the fund’s net investment gain or loss, by distributions to shareholders, and by changes in the number of the fund’s shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were earned. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the fund’s fiscal year. Financial highlights provide an overview of the fund’s investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlights table also includes the current reporting period. 22 Tax Exempt Money Market Fund The fund’s portfolio 3/31/14 (Unaudited) Key to holding’s abbreviations FHLMC Coll. Federal Home Loan Mortgage VRDN Variable Rate Demand Notes, which are Corporation Collateralized floating-rate securities with long-term maturities FNMA Coll. Federal National Mortgage that carry coupons that reset and are payable upon Association Collateralized demand either daily, weekly or monthly. The rate shown is the current interest rate at the close of the LOC Letter of Credit reporting period. MUNICIPAL BONDS AND NOTES (95.7%)* Rating** Principal amount Value California (6.7%) CA Edl. Fac. Auth. VRDN (Stanford U.), Ser. L, 0.05s, 10/1/22 M VMIG1 $800,000 $800,000 CA Hlth. Fac. Fin. Auth. VRDN (Scripps Hlth.), Ser. B, 0.04s, 10/1/42 M VMIG1 500,000 500,000 CA Statewide Cmnty. Dev. Auth. VRDN (Kaiser Permanente), Ser. E, 0.05s, 11/1/36 M A–1 500,000 500,000 San Francisco City & Cnty., Multi-Fam. Hsg. VRDN, Ser. A, FHLMC Coll., 0.05s, 8/1/30 M A–1+ 1,200,000 1,200,000 Connecticut (1.6%) CT State Hlth. & Edl. Fac. Auth. VRDN (Yale U.), Ser. V-1, 0.06s, 7/1/36 M VMIG1 700,000 700,000 Delaware (1.6%) DE State Hlth. Facs. Auth. VRDN (Christiana Care), Ser. A, 0.08s, 10/1/38 M VMIG1 700,000 700,000 Idaho (1.6%) ID State U. Foundation VRDN (E & Thelma Stephens Project), Ser. L, 0.07s, 5/1/21 (Wells Fargo Bank N.A. (LOC)) M VMIG1 715,000 715,000 Illinois (7.0%) Channahon, VRDN (Morris Hosp.), Ser. B, 0.06s, 12/1/32 (U.S. Bank, N.A. (LOC)) M A–1+ 750,000 750,000 IL Dev. Fin. Auth. VRDN (North Shore Country Day), 0.07s, 7/1/33 (Northern Trust Co. (LOC)) M VMIG1 900,000 900,000 IL Edl. Fac. Auth. VRDN (Lake Forest Open Lands), 0.07s, 8/1/33 (Northern Trust Co. (LOC)) M A–1+ 800,000 800,000 IL Fin. Auth. VRDN (U. of Chicago), Ser. B, 0.05s, 7/1/34 M VMIG1 678,000 678,000 Indiana (6.6%) IN State Dev. Fin. Auth. Ed. Fac. VRDN (IN Museum of Art), 0.06s, 2/1/39 (JPMorgan Chase Bank, N.A. (LOC)) M VMIG1 800,000 800,000 IN State Fin. Auth. VRDN Ser. A-3, 0.08s, 2/1/37 M VMIG1 1,000,000 1,000,000 (Ascension Hlth.), Ser. E-7, 0.06s, 11/15/33 M VMIG1 500,000 500,000 Indianapolis Multi-Fam. Hsg. VRDN (Capital Place- Covington), FNMA Coll., 0.06s, 5/15/38 M A–1+ 650,000 650,000 Tax Exempt Money Market Fund 23 MUNICIPAL BONDS AND NOTES (95.7%)* cont. Rating** Principal amount Value Maryland (1.1%) Johns Hopkins University Commercial Paper, Ser. B, 0.09s, 5/8/14 P–1 $500,000 $500,000 Massachusetts (7.4%) MA Hlth. & Edl. Facs. Auth. Commercial Paper (Harvard U.), Ser. EE, 0.05s, 5/6/14 P–1 500,000 500,000 MA State VRDN (Construction Loan), Ser. A, 0.07s, 3/1/26 M VMIG1 1,000,000 1,000,000 MA State Hlth. & Edl. Fac. Auth. VRDN (Wellesley College), Ser. G, 0.07s, 7/1/39 M VMIG1 885,000 885,000 (Harvard U.), Ser. R, 0.06s, 11/1/49 M VMIG1 600,000 600,000 (Partners Hlth. Care Syst.), Ser. D-5, 0.06s, 7/1/17 M VMIG1 300,000 300,000 Minnesota (4.9%) Anoka & Ramsey Cntys., North Suburban Hosp. Dist. VRDN (Hlth. Ctr.), 0.07s, 8/1/14 (Wells Fargo Bank N.A. (LOC)) M A–1+ 200,000 200,000 Minnetonka, Hsg. Fac. VRDN (Beacon Hill), FNMA Coll., 0.07s, 5/15/34 M VMIG1 395,000 395,000 MN State Higher Ed. Fac. Auth. VRDN (St. Olaf College), Ser. 5-M2, 0.08s, 10/1/20 (Harris, N.A. (LOC)) M VMIG1 805,000 805,000 Rochester, Hlth. Care Fac. VRDN (Mayo Clinic), Ser. B, 0.05s, 11/15/38 M VMIG1 800,000 800,000 Mississippi (1.7%) MS State Bus. Fin. Commission Gulf Opportunity Zone VRDN (Chevron USA, Inc.) Ser. B, 0.07s, 12/1/30 M VMIG1 275,000 275,000 Ser. E, 0.07s, 12/1/30 M VMIG1 500,000 500,000 Missouri (4.2%) Curators of the University of Missouri Commercial Paper, Ser. A, 0.06s, 4/2/14 P–1 500,000 500,000 MO State Hlth. & Edl. Fac. Auth. VRDN (Washington U. (The)), Ser. A, 0.08s, 9/1/30 M VMIG1 600,000 600,000 (BJC Hlth. Syst.), Ser. E, 0.05s, 5/15/38 M VMIG1 750,000 750,000 Montana (2.1%) MT Fac. Fin. Auth. VRDN (Sisters of Charity of Leavenworth), Ser. A, 0.07s, 12/1/25 M Aa3 935,000 935,000 Nevada (2.5%) Reno, Sales Tax VRDN (Reno Trans. Rail Access Corridor (ReTRAC)), 0.06s, 6/1/42 (Bank of NY Mellon (LOC)) M VMIG1 1,130,000 1,130,000 New Hampshire (0.7%) NH Hlth. & Ed. Fac. Auth. VRDN (Dartmouth College), Ser. A, 0.07s, 6/1/31 M VMIG1 305,000 305,000 24 Tax Exempt Money Market Fund MUNICIPAL BONDS AND NOTES (95.7%)* cont. Rating** Principal amount Value New Jersey (4.6%) NJ Edl. Facs. Auth. Commercial Paper (Princeton U.), Ser. 97-A, 0.05s, 6/2/14 P–1 $500,000 $500,000 NJ Hlth. Care Fac. Fin. Auth. VRDN (Somerset Med. Ctr.), 0.05s, 7/1/24 (TD Bank, N.A. (LOC)) M VMIG1 860,000 860,000 Rutgers State U. VRDN, Ser. A, 0.07s, 5/1/18 M VMIG1 695,000 695,000 New York (2.5%) Monroe Cnty., Indl. Dev. Agcy. Civic Fac. VRDN (Cherry Ridge Apartments, LLC), 0.08s, 1/1/35 (HSBC Bank USA, N.A. (LOC)) M A–1+ 180,000 180,000 (Cherry Ridge Assisted Living), 0.08s, 1/1/35 (HSBC Bank USA, N.A. (LOC)) M A–1+ 190,000 190,000 NY State Dorm. Auth. VRDN (Columbia U.), Ser. A, 0.05s, 9/1/39 M VMIG1 750,000 750,000 North Carolina (4.2%) NC Cap. Facs. Fin. Agcy. Commercial Paper (Duke U.), Ser. A2, 0.08s, 4/7/14 P–1 600,000 600,000 NC Cap. Fin. Agcy. Edl. Fac. VRDN (Wake Forrest U.), Ser. B, 0.05s, 1/1/18 M VMIG1 570,000 570,000 U. of NC VRDN, Ser. C, 0.05s, 12/1/25 M VMIG1 715,000 715,000 Ohio (6.4%) Columbus, Swr. VRDN, Ser. B, 0.05s, 6/1/32 M VMIG1 910,000 910,000 OH State VRDN, Ser. A, 0.05s, 2/1/23 M VMIG1 500,000 500,000 OH State Higher Edl. Fac. Comm. VRDN (Cleveland Clinic Foundation), Ser. B-4, 0.07s, 1/1/43 M VMIG1 885,000 885,000 OH State U. VRDN, Ser. B, 0.05s, 6/1/35 M VMIG1 570,000 570,000 Oklahoma (1.8%) OK State Tpk. Auth. VRDN, Ser. F, 0.07s, 1/1/28 M VMIG1 800,000 800,000 Pennsylvania (2.2%) Delaware River Port Auth. PA & NJ VRDN, Ser. B, 0.05s, 1/1/26 (TD Bank, N.A. (LOC)) M VMIG1 800,000 800,000 Union City, Higher Edl. Fac. Fin. Auth. VRDN (Bucknell U.), Ser. B, 0.06s, 4/1/22 M VMIG1 155,000 155,000 Rhode Island (1.7%) RI State Hlth & Edl. Bldg. Corp. VRDN (Brown U.) Ser. B, 0.05s, 9/1/43 M VMIG1 250,000 250,000 Ser. A, 0.05s, 5/1/35 M VMIG1 500,000 500,000 Texas (13.1%) Board of Regents of Texas Tech University Rev. Fin. Syst. Commercial Paper, Ser. A, 0.05s, 4/8/14 P–1 500,000 500,000 Harris Cnty., Cultural Ed. Fac. Fin. Corp. VRDN (The Methodist Hosp.), Ser. C-1, 0.08s, 12/1/24 M A–1+ 900,000 900,000 Harris Cnty., Hlth. Fac. Dev. Corp. VRDN (Texas Childrens), Ser. B-1, 0.06s, 10/1/29 M VMIG1 870,000 870,000 San Antonio, Edu. Facs. Corp. VRDN (Trinity U.), 0.08s, 6/1/33 M A–1 400,000 400,000 Tax Exempt Money Market Fund 25 MUNICIPAL BONDS AND NOTES (95.7%)* cont. Rating** Principal amount Value Texas cont. Southwest, Higher Ed. Auth. VRDN (Southern Methodist U.), 0.06s, 7/1/15 M VMIG1 $400,000 $400,000 Tarrant Cnty., Cultural Ed. Fac. Fin. Corp. VRDN (TX Hlth. Resources), Ser. C, 0.09s, 11/15/33 M VMIG1 885,000 885,000 The Board of Regents of The Texas A&M University System Commercial Paper, Ser. B, 0.05s, 4/4/14 P–1 500,000 500,000 TX State VRDN (Veterans Hsg. Assistance II), Ser. D, 0.07s, 12/1/36 (Sumitomo Mitsui Banking (LOC)) M VMIG1 870,000 870,000 University of Texas System Board of Regents Rev. Fin. Syst. Commercial Paper, Ser. A, 0.08s, 4/7/14 P–1 500,000 500,000 Utah (2.5%) Murray City, Hosp. VRDN (IHC Hlth. Svcs., Inc.), Ser. D, 0.07s, 5/15/36 M Aa1 100,000 100,000 Murray City, Hosp. Rev. VRDN (IHC Hlth. Svcs., Inc.), Ser. C, 0.07s, 5/15/36 M Aa1 1,000,000 1,000,000 Virginia (3.9%) Cap. Beltway Funding Corp. VRDN (495 Hot Lanes), Ser. C, 0.04s, 12/31/47 (National Australia Bank (LOC)) M VMIG1 500,000 500,000 Loudoun Cnty., Indl. Dev. Auth. VRDN (Howard Hughes Med.), Ser. F, 0.05s, 2/15/38 M VMIG1 750,000 750,000 Regents of University of Virginia Commercial Paper, Ser. A, 0.10s, 4/2/14 P–1 500,000 500,000 Washington (0.9%) WA State Hsg. Fin. Comm. Non Profit VRDN (St. Vincent De Paul), Ser. A, 0.11s, 2/1/31 (Wells Fargo Bank N.A. (LOC)) M A–1+ 390,000 390,000 Wisconsin (2.2%) WI State Hlth. & Edl. Facs. Auth. VRDN (Wheaton Franciscan Svcs.), Ser. B, 0.06s, 8/15/33 (U.S. Bank, N.A. (LOC)) M VMIG1 1,000,000 1,000,000 TOTAL INVESTMENTS Total investments (cost $42,668,000) 26 Tax Exempt Money Market Fund Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from October 1, 2013 through March 31, 2014 (the reporting period). Within the following notes to the portfolio, references to “ASC820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures and references to “OTC”, if any, represent over-the-counter. * Percentages indicated are based on net assets of $44,606,087. ** The Moody’s, Standard & Poor’s or Fitch ratings indicated are believed to be the most recent ratings available at the close of the reporting period for the securities listed. Ratings are generally ascribed to securities at the time of issuance. While the agencies may from time to time revise such ratings, they undertake no obligation to do so, and the ratings do not necessarily represent what the agencies would ascribe to these securities at the close of the reporting period. The rating of an insured security represents what is believed to be the most recent rating of the insurer’s claims-paying ability available at the close of the reporting period, if higher than the rating of the direct issuer of the bond, and does not reflect any subsequent changes. Security ratings are defined in the Statement of Additional Information. M The security’s effective maturity date is less than one year. The dates shown on debt obligations are the original maturity dates. The fund had the following sector concentrations greater than 10% at the close of the reporting period (as a percentage of net assets): Education 33.4% Financial 22.0 Health care 17.8 ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Municipal bonds and notes $— $42,668,000 $— Totals by level $— $— The accompanying notes are an integral part of these financial statements. Tax Exempt Money Market Fund 27 Statement of assets and liabilities 3/31/14 (Unaudited) ASSETS Investment in securities, at value (Note 1): Unaffiliated issuers (at amortized cost) $42,668,000 Cash 1,489,717 Interest and other receivables 24,660 Prepaid assets 6,654 Receivable for shares of the fund sold 138,224 Receivable for investments sold 415,000 Receivable from Manager (Note 2) 10,858 Total assets LIABILITIES Payable for shares of the fund repurchased 48,943 Payable for custodian fees (Note 2) 1,692 Payable for investor servicing fees (Note 2) 3,690 Payable for Trustee compensation and expenses (Note 2) 54,534 Payable for administrative services (Note 2) 71 Payable for auditing and tax fees 23,505 Payable for reports to shareholders 8,588 Distributions payable to shareholders 311 Other accrued expenses 5,692 Total liabilities Net assets REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Note 4) $44,620,005 Accumulated net realized loss on investments (Note 1) (13,918) Total — Representing net assets applicable to capital shares outstanding COMPUTATION OF NET ASSET VALUE AND OFFERING PRICE Net asset value, offering price and redemption price per class A share ($44,606,087 divided by 44,626,323 shares) $1.00 The accompanying notes are an integral part of these financial statements. 28 Tax Exempt Money Market Fund Statement of operations Six months ended 3/31/14 (Unaudited) INTEREST INCOME EXPENSES Compensation of Manager (Note 2) 61,545 Investor servicing fees (Note 2) 10,912 Custodian fees (Note 2) 3,469 Trustee compensation and expenses (Note 2) 1,623 Administrative services (Note 2) 685 Reports to shareholders 11,418 Auditing and tax fees 23,390 Other 12,794 Fees waived and reimbursed by Manager (Note 2) (117,190) Total expenses Expense reduction (Note 2) (182) Net expenses Net investment income Net increase in net assets resulting from operations Statement of changes in net assets INCREASE (DECREASE) IN NET ASSETS Six months ended 3/31/14* Year ended 9/30/13 Operations: Net investment income $2,168 $4,358 Net increase in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Taxable net investment income — (93) From tax-exempt net investment income (2,168) (4,223) Increase (decrease) from capital share transactions (Note 4) 2,006,174 (4,164,643) Total increase (decrease) in net assets NET ASSETS Beginning of period 42,599,913 46,764,514 End of period * Unaudited The accompanying notes are an integral part of these financial statements. Tax Exempt Money Market Fund 29 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio of net investment income (loss) Net asset value, Net realized Total from From Total Net assets, Ratio of expenses to average beginning Net investment gain (loss) investment net investment distribu- Net asset value, Total return at net end of period to average netassets Period ended of period income (loss) on investments operations income tions end of period asset value (%) a (in thousands) netassets (%) b,c,d (%) c,d Class A March 31, 2014** — e — — e — e — e — * .02* —* e September 30, 2013 .0001 — (.0001) .11 .01 September 30, 2012 .0001 — (.0001) .13 .01 September 30, 2011 .0001 — e (.0001) .21 .01 September 30, 2010 .0005 — (.0005) .22 .05 September 30, 2009 .0035 — (.0040) .47 .37 * Not annualized. ** Unaudited. a Total return assumes dividend reinvestment. b Includes amounts paid through expense offset arrangements (Note 2). Also excludes acquired fund fees, if any. c Reflects an involuntary contractual expense limitation in effect during the period. As a result of such limitation, the expenses of the fund reflect a reduction of the following amounts (Note 2): Percentage of average net assets March 31, 2014 0.02% September 30, 2013 0.07 September 30, 2012 0.03 September 30, 2011 0.02 September 30, 2010 0.03 September 30, 2009 0.25 d Reflects a voluntary waiver of certain fund expenses in effect during the period relating to the enhancement of certain annualized net yields. As a result of such waivers, the expenses of the fund reflect a reduction of the following amounts (Note 2): Percentage of average net assets March 31, 2014 0.25% September 30, 2013 0.43 September 30, 2012 0.42 September 30, 2011 0.34 September 30, 2010 0.38 September 30, 2009 0.09 e Amount represents less than $0.0001 per share. The accompanying notes are an integral part of these financial statements. 30 Tax Exempt Money Market Fund Tax Exempt Money Market Fund 31 Notes to financial statements 3/31/14 (Unaudited) Within the following Notes to financial statements, references to “State Street” represent State Street Bank and Trust Company, references to “the SEC” represent the Securities and Exchange Commission, references to “Putnam Management” represent Putnam Investment Management, LLC, the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. Unless otherwise noted, the “reporting period” represents the period from October 1, 2013 through March 31, 2014. Putnam Tax Exempt Money Market Fund (the fund) is a Massachusetts business trust, which is registered under the Investment Company Act of 1940, as amended, as a diversified open-end management investment company. The fund seeks as high a rate of current income exempt from federal income tax as Putnam Management believes is consistent with preservation of capital and maintenance of liquidity. The fund invests mainly in money market instruments that pay interest that is exempt from federal income tax but may be subject to the federal alternative minimum tax (AMT), are high quality and have short-term maturities. The fund offers classA shares, which are sold without a front-end sales charge and generally are not subject to a contingent deferred sales charge. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. Note 1: Significant accounting policies The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Security valuation The valuation of the fund’s portfolio instruments is determined by means of the amortized cost method (which approximates fair value) as set forth in Rule 2a–7 under the Investment Company Act of 1940. The amortized cost of an instrument is determined by valuing it at its original cost and thereafter amortizing any discount or premium from its face value at a constant rate until maturity and is generally categorized as a Level 2 security. Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Interest income is recorded on the accrual basis. Premiums and discounts from purchases of short-term investments are amortized/accreted at a constant rate until maturity. Gains or losses on securities sold are determined on the identified cost basis. Line of credit The fund participates, along with other Putnam funds, in a $315 million unsecured committed line of credit and a $185 million unsecured uncommitted line of credit, both provided by State Street. Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the fund’s borrowing at a rate equal to the Federal Funds rate plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.02% of the committed line of credit and $50,000 for the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.11% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. Federal taxes It is the policy of the fund to distribute all of its income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of Accounting Standards Codification 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected 32 Tax Exempt Money Market Fund to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. At September 30, 2013, the fund had a capital loss carryover of $13,918 available to the extent allowed by the Code to offset future net capital gain, if any. The amounts of the carryovers and the expiration dates are: Loss carryover Short-term Long-term Total Expiration $13,918 N/A $13,918 September 30, 2017 Under the Regulated Investment Company Modernization Act of 2010, the fund will be permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 for an unlimited period. However, any losses incurred will be required to be utilized prior to the losses incurred in pre-enactment tax years. As a result of this ordering rule, pre-enactment capital loss carryforwards may be more likely to expire unused. Additionally, post-enactment capital losses that are carried forward will retain their character as either short-term or long-term capital losses rather than being considered all short-term as under previous law. The aggregate identified cost on a financial reporting and tax basis is the same. Distributions to shareholders Income dividends are recorded daily by the fund and are paid monthly. Distributions from capital gains, if any, are paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the fund’s fiscal year. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. Note 2: Management fee, administrative services and other transactions The fund pays Putnam Management a management fee (based on the fund’s average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of most open-end funds, as defined in the fund’s management contract, sponsored by Putnam Management. Such annual rates may vary as follows: 0.440% of the first $5 billion, 0.240% of the next $50 billion, 0.390% of the next $5 billion, 0.220% of the next $50 billion, 0.340% of the next $10 billion, 0.210% of the next $100 billion and 0.290% of the next $10 billion, 0.205% of any excess thereafter. The fund’s shareholders approved the fund’s current management contract with Putnam Management effective February 27, 2014. Shareholders were asked to approve the fund’s management contract following the death on October 8, 2013 of The Honourable Paul G. Desmarais, who had controlled directly and indirectly a majority of the voting shares of Power Corporation of Canada, the ultimate parent company of Putnam Management. The substantive terms of the management contract, including terms relating to fees, are identical to the terms of the fund’s previous management contract and reflect the rates provided in the table above. Putnam Management has contractually agreed, through January 30, 2015, to waive fees or reimburse the fund’s expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses, acquired fund fees and expenses and payments under the fund’s investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the fund’s average net assets over such fiscal year-to-date period. During the reporting period, the fund’s expenses were reduced by $9,984 as a result of this limit. Putnam Management may from time to time voluntarily undertake to waive fees and/or reimburse certain fund expenses in order to enhance the annualized net yield for the fund. Any such waiver or reimbursement would be voluntary and may be modified or discontinued by Putnam Management at any time without notice. For the reporting period, Putnam Management waived $107,206 as a result of this waiver. Tax Exempt Money Market Fund 33 Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.25% of the average net assets of the portion of the fund managed by PIL. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. received fees for investor servicing based on the fund’s retail asset level, the number of shareholder accounts in the fund and the level of defined contribution plan assets in the fund. Investor servicing fees will not exceed an annual rate of 0.32% of the fund’s average net assets. During the reporting period, the expenses for each class of shares related to investor servicing fees were as follows: ClassA $10,912 Total The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. For the reporting period, the fund’s expenses were reduced by $182 under the expense offset arrangements. Each independent Trustee of the fund receives an annual Trustee fee, of which $29, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted a distribution plan (the Plan) pursuant to Rule 12b–1 under the Investment Company Act of 1940. The purpose of the Plan is to compensate Putnam Retail Management Limited Partnership, an indirect wholly-owned subsidiary of Putnam Investments, for services provided and expenses incurred in distributing shares of the fund. The Plan provides for payment by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35% of the average net assets attributable to classA shares. The Trustees currently have not approved payments under the Plan. A deferred sales charge of up to 1.00% is assessed on certain redemptions of classA shares exchanged from other Putnam funds that were purchased without an initial sales charge. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received no monies on classA redemptions. Note 3: Purchases and sales of securities During the reporting period, cost of purchases and proceeds from sales (including maturities) of investment securities (all short-term obligations) aggregated $17,405,000 and $17,265,000, respectively. 34 Tax Exempt Money Market Fund Note 4: Capital shares At the close of the reporting period, there was an unlimited number of shares of beneficial interest authorized. Transactions in capital shares at a constant net asset value of $1.00 per share were as follows: Six months ended 3/31/14 Year ended 9/30/13 ClassA Shares sold 13,726,253 25,526,256 Shares issued in connection with reinvestment of distributions 1,984 3,931 13,728,237 25,530,187 Shares repurchased (11,722,063) (29,694,830) Net increase (decrease) At the close of the reporting period, a Trustee of the Fund owned 6.7% of the outstanding shares of the fund. Also, a fund managed by an affiliate of Putnam Management owned 5.9% of the outstanding shares of the fund. Note 5: Market, credit and other risks In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. Tax Exempt Money Market Fund 35 Shareholder meeting results (Unaudited) February 27, 2014 special meeting At the meeting, each of the nominees for Trustees was elected, as follows: Votes for Votes withheld Liaquat Ahamed 26,296,246 1,482,064 Ravi Akhoury 26,213,240 1,565,071 Barbara M. Baumann 26,472,690 1,305,621 Jameson A. Baxter 26,491,363 1,286,947 Charles B. Curtis 26,493,427 1,284,883 Robert J. Darretta 26,491,339 1,286,971 Katinka Domotorffy 26,204,293 1,574,017 John A. Hill 26,471,093 1,307,218 Paul L. Joskow 26,477,979 1,300,332 Kenneth R. Leibler 26,473,165 1,305,146 Robert E. Patterson 26,471,093 1,307,218 George Putnam, III 26,378,716 1,399,594 Robert L. Reynolds 26,473,213 1,305,097 W. Thomas Stephens 26,384,950 1,393,360 A proposal to approve a new management contract between the fund and Putnam Management was approved as follows: Votes Votes Broker for against Abstentions non-votes 23,179,574 708,882 1,556,770 2,333,084 A proposal to adopt an Amended and Restated Declaration of Trust was approved as follows: Votes Votes Broker for against Abstentions non-votes 23,232,085 351,207 1,861,932 2,333,085 All tabulations are rounded to the nearest whole number. 36 Tax Exempt Money Market Fund Fund information Founded over 75 years ago, Putnam Investments was built around the concept that a balance between risk and reward is the hallmark of a well-rounded financial program. We manage over 100 funds across income, value, blend, growth, asset allocation, absolute return, and global sector categories. Investment Manager Trustees Robert R. Leveille Putnam Investment Jameson A. Baxter, Chair Vice President and Management, LLC Liaquat Ahamed Chief Compliance Officer One Post Office Square Ravi Akhoury Boston, MA 02109 Barbara M. Baumann Michael J. Higgins Charles B. Curtis Vice President, Treasurer, Investment Sub-Manager Robert J. Darretta and Clerk Putnam Investments Limited Katinka Domotorffy 57–59 St James’s Street John A. Hill Janet C. Smith London, England SW1A 1LD Paul L. Joskow Vice President, Kenneth R. Leibler Principal Accounting Officer, Marketing Services Robert E. Patterson and Assistant Treasurer Putnam Retail Management George Putnam, III One Post Office Square Robert L. Reynolds Susan G. Malloy Boston, MA 02109 W. Thomas Stephens Vice President and Assistant Treasurer Custodian Officers State Street Bank Robert L. Reynolds James P. Pappas and Trust Company President Vice President Legal Counsel Jonathan S. Horwitz Mark C. Trenchard Ropes & Gray LLP Executive Vice President, Vice President and Principal Executive Officer, and BSA Compliance Officer Compliance Liaison Nancy E. Florek Steven D. Krichmar Vice President, Director of Vice President and Proxy Voting and Corporate Principal Financial Officer Governance, Assistant Clerk, and Associate Treasurer Robert T. Burns Vice President and Chief Legal Officer This report is for the information of shareholders of Putnam Tax Exempt Money Market Fund. It may also be used as sales literature when preceded or accompanied by the current prospectus, the most recent copy of Putnam’s Quarterly Performance Summary, and Putnam’s Quarterly Ranking Summary. For more recent performance, please visit putnam.com. Investors should carefully consider the investment objectives, risks, charges, and expenses of a fund, which are described in its prospectus. For this and other information or to request a prospectus or summary prospectus, call 1-800-225-1581 toll free. Please read the prospectus carefully before investing. The fund’s Statement of Additional Information contains additional information about the fund’s Trustees and is available without charge upon request by calling 1-800-225-1581. Item 2. Code of Ethics: Not applicable Item 3. Audit Committee Financial Expert: Not applicable Item 4. Principal Accountant Fees and Services: Not applicable Item 5. Audit Committee of Listed Registrants Not applicable Item 6. Schedule of Investments: The registrant’s schedule of investments in unaffiliated issuers is included in the report to shareholders in Item 1 above. Item 7. Disclosure of Proxy Voting Policies and Procedures For Closed-End Management Investment Companies: Not applicable Item 8. Portfolio Managers of Closed-End Investment Companies Not Applicable Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers: Not applicable Item 10. Submission of Matters to a Vote of Security Holders: Not applicable Item 11. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 12. Exhibits: (a)(1) Not applicable (a)(2) Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. (b) The certifications required by Rule 30a-2(b) under the Investment Company Act of 1940, as amended, are filed herewith. Putnam Tax Exempt Money Market Fund By (Signature and Title): /s/Janet C. SmithJanet C. SmithPrincipal Accounting Officer Date: May 29, 2014 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive Officer Date: May 29, 2014 By (Signature and Title): /s/Steven D. KrichmarSteven D. KrichmarPrincipal Financial Officer Date: May 29, 2014
